DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The Amendment filed June 17, 2022 has been entered.  Claims 2, 15, and 16 have been amended.  Claim 1 has been canceled.  Claims 17 and 18 have been added.  Claims 2-18 are pending in the application.  Applicant’s filed Terminal Disclaimer has overcome the Double Patenting rejections previously set forth in the Office Action mailed March 7, 2022.

Terminal Disclaimer

2.	The terminal disclaimer filed on June 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers:
	US 10721556 B2
	US 10165357 B2
	US 9883284 B2
 and  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Allowable Subject Matter


3.	Claims 2-18 are allowed.
The following is an examiner's statement of reasons for allowance: 

	Regarding claim 2-18, the prior art of record fails to teach or suggest the claimed limitations with the reasons set forth in the Applicant’s Remarks filed on June 17, 2022, pages 7-12. 
		
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571). The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654